Citation Nr: 0625291	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  03-29 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and L.W.S.




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1948 to April 1952 and from October 1954 to 
October 1957.  Participation in the Wonsan-Hungnam-Chosin 
Campaign in North Korea, along with receipt of the Combat 
Action Ribbon, is evidenced in the record.

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims of entitlement to TDIU and entitlement to 
service connection for PTSD.  After that, the procedural 
paths diverge.  

The TDIU claim

A statement of the case with regards to the TDIU claim was 
issued in October 2003, and the veteran perfected his appeal 
of this issue with the timely submission of his substantive 
appeal (VA Form 9) that same month.  

The TDIU claim was remanded by the Board in February 2005 for 
further procedural development.  In October 2005, the VA 
Appeals management Center (AMC) issued a supplemental 
statement of the case which continued to deny the TDIU claim.  

The PTSD claim

With respect to the PTSD claim, the veteran submitted a 
statement in February 2004 where he indicated that he wished 
to "reapply for service connection for PTSD."  The VA 
Regional Office in Roanoke, Virginia (the RO) construed this 
document to be a notice of disagreement (NOD) as to the April 
2003 denial of entitlement to service connection for PTSD.  
The RO issued a statement of the case (SOC) on June 3, 2004.  
On August 25, 2004 the veteran through his former 
representative filed a substantive appeal (VA form 9).  

In February 2005, the Board, noting procedural defects with 
respect to the PTSD claim, determined that the issue was not 
then on appeal.  The Board noted that if the February 2004 
communication could be interpreted as a NOD, the August 25, 
2004 VA Form 9 was untimely filed, since it was filed over 
one year after the original decision denying service 
connection for PTSD and 60 days after the SOC.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2005).  The Board appeared to suggest, without deciding, 
that the veteran's February 2004 communication constituted a 
new claim of entitlement to service connection for PTSD 
rather than a NOD as to the April 2003 rating decision.  The 
matter was referred to the AMC.  The AMC took no action on 
the PTSD issue.

The veteran's claims folder has been returned to the Board 
for further appellate proceedings.

Both issues

The veteran testified before the undersigned Veterans Law 
Judge in regards to the both issues at a personal hearing 
which was conducted in Washington D.C. in July 2006.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.  During this hearing, the undersigned Veterans 
Law Judge granted the veteran's motion to advance his case on 
the Board's docket, and written documentation confirming such 
is located in the claims folder.  See the July 2006 hearing 
transcript, page 3; see also 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2005).

This appeal is REMANDED to the RO via the AMC.  



Issues not on appeal

In January 2004, the RO denied the veteran's claim of 
entitlement to service connection for cold-weather injury of 
the hands.  To the Board's knowledge, the veteran has not 
disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Indeed, in a February 2004 statement, the veteran 
himself acknowledged that he "does not have sufficient 
evidence to support his claim for service connection for 
frost bite injuries to the hands."  The issue is therefore 
not currently on appeal.

In February 2005, the Board denied the veteran's claims for 
entitlement to increased disability ratings for service-
connected residuals of frostbite of the right and left foot, 
each evaluated as 30 percent disabling.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2005).  

Representation

The Board notes that the veteran was previously represented 
by the Military Order of the Purple Heart (MOPH).  The 
veteran revoked MOPH as his power of attorney and has 
appointed Disabled American Veterans (DAV) as his 
representative in April 2006.  A representative from DAV was 
present with the veteran during his July 2006 hearing.  




	(CONTINUED ON NEXT PAGE)



REMAND

Reasons for remand

The PTSD claim

It is evident from the procedural history of this case, as 
has been described in the Introduction, that confusion exists 
over the status of the veteran's PTSD claim.  The agency of 
original jurisdiction evidently believes that it is a 
nullity, which the veteran and his representative evidently 
believe that it is in appellate status.  The Board deferred 
action on this matter in February 2005, instead referring it 
to the AMC.  The AMC did not address the matter, however.  
The Board will therefore address the status of the PTSD 
claim.  For reasons stated immediately below, the Board finds 
that the PTSD issue is in appellate status; however, an 
appeal has not yet been perfected. 

As described in the Introduction, in the above-referenced 
April 2003 rating decision, the veteran's claim of 
entitlement to service connection for PTSD was denied.  In 
February 2004, the veteran submitted a statement indicating 
that he wanted "reapply for service connection for PTSD."  
The RO interpreted this to be a notice of disagreement.  The 
Board disagrees.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  See 38 C.F.R. § 20.201 
(2005).  In the February 2004 statement, the veteran did not 
refer to the April 2003 rating decision, nor did he indicate 
any disagreement with such.  The Board places great 
significance of the use of the word "reapply," which does 
not connote desire for appellate review but rather indicates 
that the veteran was asking the RO to reopen his claim.  

[If the February 2004 statement is in fact considered to be a 
NOD, the PTSD claim is not on appeal, since as described in 
the Introduction the veteran did not file a timely 
substantive appeal.]

The Board believes that the June 2004 SOC was not in fact a 
statement of the case (since no NOD had been filed)  but 
rather was an initial rating action as to the reopened PTSD 
claim.  The August 2004 VA form 9 amounts to a NOD as to that 
decision. Unlike the above-referenced February 2004 statement 
which failed to qualify as a notice of disagreement, the  
August 2004 statement specifically addressed the finding made 
in the June 2004 determination.
 
In short, the Board believes that the current procedural 
posture as to the PTSD issue is that a notice of disagreement 
has been filed as to the June 2004 RO; no further action has 
been taken by the RO, despite instructions contained in the 
Board's February 2005 remand.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances, where a notice of disagreement is filed 
but a SOC has not been issued, the Board must remand the 
claims to the agency of original jurisdiction so that a SOC 
may be issued.

The TDIU claim

The PTSD issue is inextricably intertwined with the TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].  Action on the 
veteran's TDIU claim will accordingly be deferred.  In any 
event, the Board believes that additional evidentiary 
development is required as to the TDIU claims.


The veteran is currently service-connected for residuals of 
frostbite of the left foot and right foot.  He has been 
unemployed since 1995, and contends such is a result of his 
service-connected frostbite residuals of the bilateral feet.  
See the July 2006 hearing transcript, page 6.  The veteran's 
representative has argued that the medical evidence of record 
does not differentiate between the symptomatology associated 
with the service-connected frostbite disability and the 
symptomatology associated with the non service-connected 
peripheral neuropathy of the bilateral feet [due to non 
service-connected diabetes mellitus].  See the July 2006 
hearing transcript, 
page 5.  

Review of the medical evidence in the claims folder supports 
this contention.  The Board is precluded from differentiating 
between symptomatology attributed to a service-connected 
disability and a non service-connected disability in the 
absence of medical evidence which does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).  For this reason, the case must 
be remanded for a medical opinion which differentiates 
between service-connected and non-service connected foot 
pathology, to the extent possible.  

Additionally, during his July 2006 hearing, the veteran 
testified that he is currently being treated at the VA 
Medical Center (VAMC) in Salem, Virginia.  The veteran 
further indicated that his private physician, Dr. P.W.D, has 
been treating him for diabetes, which may have additional 
relevance to the Mittleider problem detailed above.  Review 
of the claims folder shows that the veteran's most recent VA 
outpatient record is dated in November 2003, and the most 
recent record from Dr. P.W.D. is dated in January 2002.  
Updated treatment records must be associated with the claims 
folder, as they could potentially affect the outcome of both 
issues currently on appeal.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board therefore remands these issues to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected frostbite 
residuals.  Any such records so 
identified should be obtained, to 
include updated records from the 
Salem VAMC [dated after November 
2003] and records from Dr. P.W.D. 
[dated after January 2002], to the 
extent possible.  Any records so 
obtained should be associated with 
the veteran's VA claims folder.

2.  After taking any evidentiary and 
procedural development which it 
deems to be appropriate, VBA should 
issue a SOC pertaining to the issue 
of service connection for PTSD.  In 
connection therewith, the veteran 
and his representative should be 
provided with appropriate notice of 
his appellate rights.

3.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and differentiate between the 
symptomatology associated with the 
veteran's service-connected 
frostbite residuals of the bilateral 
feet and non service-connected 
peripheral neuropathy of the 
bilateral feet.  If the 
symptomatology associated with each 
cannot be differentiated, the 
examiner should so state.  If 
physical examination and/ or 
diagnostic testing is deemed to be 
necessary by the examiner, such  
should be accomplished.  A report 
should be prepared and associated 
with the veteran's VA claims folder.

4.  VBA should then readjudicate the 
TDIU claim.  If the claim remains 
denied, VBA should provide the 
veteran and his representative with 
a supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


